 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3

 4
         Sean Rodney Orth,                                  Case No. 2:17-cv-02047-JAD-BNW
 5
                         Petitioner
 6             v.                                       Order Granting Application to Proceed in
                                                        Forma Pauperis and Appointing Counsel
 7 Warden, High Desert State Prison, et al.,
                                                                      ECF Nos. 44, 45
 8                       Respondents

 9

10            The Federal Public Defender having now appeared on behalf of petitioner, Sean Rodney

11 Orth; 1

12            IT THEREFORE IS ORDERED that the application to proceed in forma pauperis [ECF

13 No. 44] is GRANTED;

14            IT IS FURTHER ORDERED that the Federal Public Defender is appointed as counsel

15 for petitioner under 18 U.S.C. § 3006A(a)(2)(B). Counsel will represent petitioner in all federal

16 proceedings related to this matter, including any appeals or certiorari proceedings, unless

17 allowed to withdraw.

18            IT IS FURTHER ORDERED that petitioner has until September 4, 2019, to file a

19 supplemental opposition to the motion to dismiss [ECF No. 15] or to file a motion for leave

20 to amend the petition;

21

22

23
     1
         ECF No. 44
 1         IT IS FURTHER ORDERED that, if petitioner files a motion for leave to amend the

 2 petition, the court waives the requirement of Local Rule LR 15-1(a) that petitioner attach a

 3 proposed amended petition.

 4         Dated: August 7, 2019
                                                                 ____
                                                                   ______
                                                                   __      _______________ __
                                                            _________________________________
 5                                                          U.S. District
                                                                 Distr
                                                                    triicct Judge
                                                                    tr      J dge Jennifer
                                                                            Ju    Jeenniffer A.
                                                                                             A Dorsey

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
